Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
In re page 11, applicants state, with respect to the rejection under Non-Statutory Double Patenting, that Application is still pending, and at least claim 1 is hereby amended, so Applicant will further address this issue should the claims in this application be otherwise allowed.
In response, the Non-Statutory Double Patenting rejection is herein withdrawn because the application 16/257,420 has been abandoned on May 07, 2021.
In re pages 11-12, applicants argue, with respect to claim 1, that Hsiang fails to disclose the newly added limitation "wherein the first image data is data for a first image, and the second image data is data for a second image received sequentially after the first image" because element 110 and Table 4 relate to blocks of an image, and not two images received after one another.
In response, the examiner respectfully disagrees. Hsiang discloses in page 5, paragraph #0035 that “It is well known…in a video source…” It is noted that the video source of Hsiang would generate multiple images including the claimed first image and the second image sequentially after the first image. Additionally, element 110 of Hsiang is one image; however, the encoder of Hsiang can receive additional image from video source. Thus, Hsiang does indeed disclose the newly added limitation "wherein the first image data is data for a first image, and the second image data is data for a second image received sequentially after the first image" of claim 1.

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US 2018/0332288) in views of Lee et al. (US 2015/0304674), hereinafter referenced as Hsiang and Lee, respectively.
Regarding claim 1, Hsiang disclose, a display driver circuit comprising:
(a1), an encoding mode determination circuit configured to select a first encoding mode (Table 4, ctxInc for depth 0)  for encoding first image data (Fig. 1, element 110, bottom-left block) based on a first set of conditions (Table 4, depth 0) ; and 
(a2), an encoder configured to encode (para. 0027, e.g., coding) the first image data in the first encoding mode,

[See para. 0027 of the reference Hsiang et al. (US 2018/0332288)] In order to improve coding efficiency, entropy coded using the context-based adaptive binary arithmetic coding (CABAC) mode is applied to the representation of the binary tree structure in the present invention. According to the present invention, context-based entropy coding is applied to source symbols associated with blocks having variable block sizes generated by partitioning an initial block using a quadtree structure, a binary-tree structure or a combined quadtree plus binary-tree structure. Contexts according to the present invention are based on some information derived from neighboring blocks and also based on at least one of the shape, the size and the depth of the current block since the statistics of the symbols associated with the current block may be correlated with how the current block has been partitioned through a tree structure. 

wherein the encoding mode determination circuit is further configured to 
(b), select the first encoding mode (Table 4, ctxInc for depth 0) for encoding second image data (Fig. 1, element 110, lowest mid-sized block) based on a second set of conditions (Table 4, depth 2), the second image data (Fig. 1, element 110, lowest mid-sized block) being received after the first image data (Fig. 1, element 110, bottom-left block) are received, 
(c), wherein a second condition in the second set of the conditions (Table 4, depth 2), corresponding to the first encoding mode (Table 4, ctxInc for depth 0) includes a wider range of values (Table 4, depth 2, note that the range between 1 to 6 for depth 2 is larger than the range of 0 to 0 for the depth 0) than a first condition in the first set of the conditions (Table 4, depth 0) corresponding to the first encoding mode  (Table 4, ctxInc for depth 0),  
(d) wherein the first image data is data for a first image, and the second image data is data for a second image received sequentially after the first image is met by the video source which would generate multiple images including a first image and a second image sequentially after the first image (page 5, paragraph #0035).
Hsiang does not explicitly disclose a display driver circuit comprising: an encoding mode determination circuit configured to select an encoding mode, an encoder configured to encode.
However, Hsiang et al. (US 2018/0332288) fail to disclose: a display driver circuit comprising: an encoding mode determination circuit configured to select an encoding mode, an encoder configured to encode.
In the similar field of endeavor, Lee et al. (US 2015/0304674) discloses, a display driver circuit (para. 0033, e.g., display driver integrated circuit) comprising: an encoding mode determination circuit (para. 0040, e.g., mode of coding … performed by the encoding circuit 114) configured to select an encoding mode, an encoder (para. 0040, e.g., encoding circuit 114) configured to encode. 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Hsiang and Lee before him/her to modify the displaying and encoding of Hsiang with the teaching of circuits of Lee in order to perform the display operation, encoding mode determination, and encoding using a circuit for faster and efficient processing.

Regarding claim 2, Hsiang and Lee disclose everything as applied claim 1 as above, further Hsiang disclose, the display driver circuit, wherein the first set of conditions (Table 4, depth 0) being used for selecting the first encoding mode (Table 4, ctxInc for depth 0)  is updated periodically or randomly (I.e. 
[See para. 0030 of the reference Hsiang et al. (US 2018/0332288)] In another embodiment, the context modelling is further conditioned on the binary tree depth of the current block. Table 3 and Table 4 illustrate exemplary mapping tables for context selection for coding syntax elements bt_split_flag and bt_split_mode respectively according to an embodiment of the present invention, where "W" and "H" denotes the width and height of the current block. In another embodiment, context modelling is further conditioned on the quadtree depth of the current block. In another embodiment, context modelling is conditioned on the quadtree depth and/or binary tree depth of the current block and the different quadtree depths or binary tree depths can share the same set of modelling contexts. As shown in Table 3, a total of 12 contexts (i.e., ctxInc from 0 to 11) are used. As shown in Table 4, a total of 8 contexts (i.e., ctxInc from 0 to 7) are used. Again, it is understood that the examples in Table 3 and Table 4 are intended for illustration purpose and shall not be construed as limitations to the present invention. More or fewer numbers of contexts or different context mapping may be used according to the present invention. For example, the contexts for binary-tree depths 1 and 2 associated with block shape being "W<H" are different in Table 4.
However, these two conditions may share a same context according to another example. (Also, See, Table 3 and Table 4)
Regarding claim 3, Hsiang and Lee disclose everything as applied claim 1 as above, further Hsiang disclose, the display driver circuit, wherein the first image data is image data first received after the display driver circuit is reset (i.e. (Fig. 1, element 110, lowest mid-sized block, n is set to 7).
Regarding claim 4, Hsiang and Lee disclose everything as applied claim 1 as above, further Hsiang disclose, the display driver circuit, wherein the first set of conditions is a default set after the display drive circuit is reset (i.e. (Fig. 1, element 110, lowest mid-sized block, n is set to 7).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the encoding mode determination circuit is further configured to generate a conversion value based on the second image data, generate the second set of conditions based on the first set of conditions and the first encoding mode selected for encoding the first image data, and select the first encoding mode for encoding second image data based on the second set of conditions and the conversion value;” in combination with the remaining claim elements as set forth in claims 5-10. 
6.	Claims 11-20 are allowed.
Regarding claim 11, an encoding mode determination circuit configured to: receive sequentially first image data and second image data, select a first encoding mode for encoding the first image data based on a first set of conditions, and  select a second encoding mode for encoding the second image data based on a second set of conditions; an encoder configured to encode the first image data in the first encoding mode, and encode the second image data in the second encoding mode, wherein a first condition of the first set of conditions corresponds to the first encoding mode, wherein a second condition of the second set of conditions corresponds to the second encoding mode, and wherein, in a case where the second encoding mode is identical to the first encoding mode, a range of the second condition is wider than a range of the first condition.  
Regarding claim 18, an encoding mode determination circuit configured to determine a first encoding mode for encoding first image data based on a first set of conditions corresponding to encoding modes, the first set of conditions including a first condition, and  determine a second encoding mode for encoding second image data received immediately following the first image data, based on a second set of conditions corresponding to the encoding modes, the second set of conditions including a second condition; and an encoder configured to encode the first image data in the first encoding mode, wherein the first condition in the first set of conditions includes a first range or set of criteria, and the second condition in the second set of conditions includes a second range or second set of criteria, wherein the second range is wider than and includes the first range, or the second set of criteria includes the first set of criteria.  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422